Exhibit 10.2
SECOND AMENDMENT TO THE
JEFFREY G. PARK EMPLOYMENT AGREEMENT
WHEREAS, Jeffrey G. Park (the “Executive”) and SXC Health Solutions Corporation
and its subsidiary, SXC Health Solution, Inc. (collectively, the “Company”)
executed an employment agreement (“Agreement”) effective as of June 30, 2008;
WHEREAS, the Board of Directors of the Company (the “Board”), through its
Compensation Committee (the “Committee”), has determined that the Agreement
should be amended to clarify the intent of the parties as to the acceleration of
unvested units of equity in the Company held by Executive in the event of
termination for various reasons; and
WHEREAS, the Committee and Executive desire to amend the Agreement to clarify
the intent of the parties as aforesaid;
NOW, THEREFORE, BE IT RESOLVED, in accordance with the foregoing recitals, the
Agreement is amended as follows:

1.  
Subsection 3.7(b) of the Agreement shall be deleted in its entirety and replaced
with the following:

“b. Upon termination of Executive’s employment due to Termination by the Company
without Cause, Termination due to Death or Total Disability, or Termination
Arising Out of a Change of Control, all unvested units of equity in the Company
held by Executive, including stock options and restricted stock units, whether
granted in this Agreement or by a separate agreement or document, shall
immediately vest. For clarification, no unvested units of equity in the Company
held by Executive shall vest if Executive’s employment with the Company
terminates due to Termination by the Company for Cause or Resignation by
Executive.”
IN WITNESS WHEREOF, the Chairman of the Committee and Executive hereby adopt
this Second Amendment to the Agreement, which Amendment is effective as of
September 1, 2010.
COMPANY:

            SXC HEALTH SOLUTIONS CORPORATION     and SXC HEALTH SOLUTIONS, INC.
   
 
       
By:
  /s/ Steven Cosler   September 1, 2010
 
 
 
 
 
 
  Chairman of the Compensation Committee   Date
 
  of the Company’s Board of Directors    
 
        EXECUTIVE:    
 
       
By:
  /s/ Jeffrey Park   September 1, 2010
 
 
 
 
 
 
  Jeffrey G. Park   Date

 

 